DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lever of claim 4 and the advancing an ejecting star of claims 7-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2-6, the claim limitation of “actuated by the mobile parts of the machine gun” is not supported in the claims or specification in a manner to convey to one of ordinary skill in the art what structure or function is required to perform the claim limitation. The limitation in claim 4 of “a same lever actuated by…” is further not supported in the specification. A “lever” is mentioned in the specification; however, there is no mention of how the lever is actuated by movement of the machine gun parts. Therefore, there is insufficient 
Regarding claims 7-9, the limitations of the “advancing star” and “ejecting star” and their corresponding functions are not supported in the specification in a manner to convey the invention to one of ordinary skill in the art. The drawings to not show either star structure in order to support the specification or claims. There is insufficient disclosure to determine if the star structures are intended as a separate embodiment or configuration from the ratchets or if the stars are intended to cooperate with the structure of the belt feed mechanism of claims 2-6.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the limitation of “a same lever actuated by…” is indefinite because the lever element is not shown or disclosed in a manner which sufficiently defines what structure is required and how that structure interfaces with the mobile parts of the machine gun and the belt feed mechanism.
Regarding claim 5, the limitation of “a single part” renders the claim indefinite because it is not clear if the ejecting ratchet and advancing ratchet are being claimed as the same element or if the two ratchets are simply connected to one another as a unitary assembly.
	Regarding claims 7-9, the limitations of the “advancing star” and “ejecting star” render the claim indefinite because there is no clear definition of what the star structures are or what function they perform. As articulated in the written description rejection and the drawing objection, there is insufficient disclosure to adequately define the elements of the claims.
	Regarding claim 11, the limitation of “whose” renders the claim indefinite because presents an antecedent basis issue. It is not clear if the energy is from the flexible claw or from the spring.
	Regarding claim 16, the limitation of “one or more holding surfaces being open” renders the claim indefinite because it is not sufficiently clear how the holding surfaces are open or 

Claim limitation “mechanism for ejecting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not specifically define what structure is encompassed by the “mechanism for ejecting” and therefore it is not sufficiently clear what is required by the limitations of claim 1.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)). For example, “The mechanism for ejecting is…”; or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
Claims 1 and 15-17 of this application is patentably indistinct from claims 1 and 9-11 of Application No. 16/646,102. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoner, US Patent No. 3,035,495.
Regarding claim 1, Stoner discloses a machine gun (10) comprising an ammunition belt feed mechanism (50), said machine gun comprising a mechanism (176) for ejecting a last two links of an ammunition belt (176 is configured to eject links of a belt of ammunition and thus capable of ejecting the last two links of the belt)
Regarding claim 2, Stoner further discloses an ejecting ratchet (152) configured to push on a penultimate link (ratchet 152 is configured to push links/cartridges through the feed mechanism and is, at a minimum, capable of, if not intended to, push the penultimate link) and actuated by mobile parts of the machine gun (as articulated above, it is not sufficiently clear how the mobile parts of the machine gun act to actuate any of the ratchets. Therefore, the claim is being addressed as best understood by the Examiner. In as much as the applicant discloses interfacing with mobile parts (the bolt for example) of the machine gun, so does Stoner in figure 6 with bolt 30 as a moving part of the machine gun)

Regarding claim 10, Stoner further discloses the mechanism for ejecting the last two links comprise a flexible claw (152) mounted on a spring (160) and configured to push on a last link or a penultimate link to eject the last link or the penultimate link (152 is configured to push on links of the ammunition belt including the last and next to last link and push the links/cartridges forward through the belt feed and eject the links via 176)
Regarding claim 15, Stoner further discloses a feed channel (70) for a belt of ammunition items and a cover (100) for the feed channel, wherein a closure movement of the cover induces an adjustment of the a longitudinal position of the belt of ammunition items in the feed channel (shown in the transition/movement from figure 6 to figure 9).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rundquist, US Patent No. 2,418,428.
Regarding claim 1, Rundquist discloses a machine gun (cannon disclosed in 2:20) comprising an ammunition belt feed mechanism (20), said machine gun comprising a mechanism (40) for ejecting a last two links of said an ammunition belt (as disclosed in 1:12-30, .

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coiffet, US Patent No. 8,037,801.
Regarding claim 1, Coiffet discloses a machine gun (weapon disclosed in 3:55) comprising an ammunition belt (shown in figure 3A) feed mechanism, said machine gun comprising a mechanism (5) for ejecting a last two links of said an ammunition belt (shown in figures 3C and 3D).
Allowable Subject Matter
Claims 4-9, 11-14 and 16-17 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641